Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anne Melchor Bremus appeals the district court’s order granting Defendants’ Fed.R.Civ.P. 12(c) motion for judgment on the pleadings on Bremus’s discrimination and retaliation claims, brought pursuant to Title VII of the Civil Rights of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012). Bremus has filed a motion for leave to file materials as an attachment to her opening brief, and Defendants have filed a motion for leave to file a supplemental appendix. We have reviewed the record and find no reversible error. Accordingly, we grant the parties’ pending motions and affirm for the reasons stated by the district court. Bremus v. AMR Corp., No. 2:12-ev-00100-RBS-LRL (E.D.Va. Nov. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.